DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/20 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-11, and 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 30, the Examiner is uncertain if the power supply component is positively recited or not. Further, the metes and bounds of “separate” are unclear to the Examiner.  If a power supply is not part of the fire extinguishing apparatus of course the component would be separate.  However, if the component was positively recited within the apparatus then how could it be separate?  Please note that the actuator appears to require the power supply to perform a function to actuate the valve assembly so the Examiner is uncertain as to how to construe the claim. Clarification is requested.
	Regarding claims 9 and 24, similarly, the question is whether the nozzle is positively recited or not.  How to construe “separate” becomes an issue since the nozzle and tube clearly must be connected.  Clarification is requested. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 8, and 23-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heath (GB1545776) in view of Schnorr (2,607,429) in further view of Mitchell (6,702,033).
Regarding claim 1, Heath discloses fire extinguishing apparatus (figure 1) comprising:
a container (item 11) filled with a pressurized fire extinguishing material (item 13);
a valve assembly (item 15) that controls flow of the pressurized fire extinguishing material from the containers;
a mechanical detection mechanism (items 1, 2, 3, 4, 5)
a piezoelectric device (item 7) that produces an electrical current in response to the mechanical force produced by the mechanical detection mechanism; and
an actuator (items 16 and 17) comprising an electrically operable explosive device that causes the valve assembly to open and release the pressurized fire extinguishing material within the container in response to the receiving the electrical current from the piezoelectric device.
Heath teaches a manual mechanical detection mechanism but fails to teach a thermal sensor for producing a mechanical force at an established temperature further wherein said mechanism includes an actuation pin, wherein at least a portion of the actuation pin is surrounded by the thermal sensor.  For clarity, Heath does disclose a pin 5 and a spring 3.
However, Schnorr teaches a fire extinguishing system wherein a mechanical detection mechanism comprises a thermal sensor 29/30/31 for producing a mechanical force (via 22, 26) at an established temperature to release fire extinguishing material further wherein the mechanical detection mechanism includes an actuation pin (items 23/24/26/27) wherein  at least a portion of the actuation pin is surrounded by the thermal sensor (see item 30 surrounds thermal sensor component 27).
The substitution of one known element (a manual actuation device) as taught by Heath for another (thermally activating device) as taught by Schnorr would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution of the thermal reactive system as shown in Schnorr would have yielded predictable results, namely, resulting in a mechanical reaction to 
Heath fails to teach wherein the actuator further causes the valve assembly to release and open the pressurized fire extinguishing material within the container in response to receiving an electrical current from a power supply positioned separate from the fire extinguishing apparatus.
However, Mitchell teaches a substantially similar fire extinguishing device that has the functionality of automatically and manually releasing the extinguishant (figure 14, col. 18, lines 35-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a secondary means for actuation as taught by Mitchell to the system of Heath, the motivation being this would allow for actuation in a situation where a person could not reach the extinguishing device while maintaining the reliability of the manual configuration.
Regarding claim 3, a modified Heath teaches a spring (spring 22 of Schnorr which is substituted for the spring 3 of Heath)  positioned adjacent to and in contact with a base of the actuation pin (Schnorr: 23/24/26/27; which Heath also taught a pin 5; the Examiner notes that the spring attachment position may be considered a base).
Regarding claim 8, a modified Heath fails to specify a thermal activation temperature.
However, both Schnorr and Heath teach that the thermal activation temperature to be responsive to excess heat/fire.
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to set the activation temperature between 80 and 250 celsius since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is temperature which achieves the recognized result of survivability for humans, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).  The Examiner further notes that the application lacks criticality for 
Regarding claim 23, a modified Heath teaches wherein the actuation pin is constructed from a metal or other fire-resistant material (clearly pin component is more resistant to fire than the fusible component).
	Regarding claim 24, a modified Heath is silent to the material released into a tube leading to a nozzle positioned separate from the fire extinguishing apparatus for spreading the fire extinguishing material.
	However, Mitchell explicitly teaches connection to a tube, further the component (item 160) is either construable as a separate piece from the rest of the fire extinguisher or connectable to another pipeline to a nozzle (in view of the non-positive recitation).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to attach the fire extinguishing apparatus to a dispensing system as taught by Mitchell, to adequately dispense the material in the proper position whether being distal or close to the extinguisher.
	Regarding claim 25, a modified Heath teaches wherein the thermal sensor melts into a fluidic state upon reaching a threshold temperature (fusible requires melting).
	Regarding claim 26, a modified Heath teaches the actuator being a pyrotechnic actuator (via components 16 and 17).  Mitchell also appears to teach this type of actuator. 
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heath (GB1545776) in view of Schnorr (2,607,429) in view of Mitchell (6,702,033) in further view of Byrne (5,022,468).
	Regarding claim 2, a modified Heath fails to teach the thermal sensor/temperature sensitive element comprises eutectic solder and alternatively teaches a general fusible link (which is normally just solder).

The substitution of one known element (a fusible link) as taught by Schnorr for another (eutectic solder) as taught by Byrne would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution of eutectic solder shown in Byrne would have yielded predictable results, namely, actuating the system by melting the component under sufficient heat.
Claims 9, 11, 21, 22, and 27-33  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heath (GB1545776) in view of Schnorr (2,607,429) in further view of Stager (6,105,677) in further view of Mitchell (6,702,033).
Regarding claim 9, further regarding the rejection of claim 1, a modified Heath fails to teach that the temperature sensitive element is surrounded by a housing.  Further, the rejection of claim 9 only requires a temperature sensitive element as a modification.
For clarity, Schnorr teaches at least part of the actuation mechanism is within a housing, to protect/hide components from damage, etc.
However, Stager teaches a similar system having a temperature sensitive element (item 54) is positioned within a housing (see item 58/43 enclosing 54 in figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to house any appropriate components as taught by Stager and suggested in different components by Schnorr, the motivation being this protects the now internal components from damage and further this essentially adjusts the sensitivity of the fusible link, the heat now requiring to travel through the housing component to melt the solder.
A modified Heath is silent to the material released into a tube leading to a nozzle positioned separate from the fire extinguishing apparatus for spreading the fire extinguishing material.
	However, Mitchell explicitly teaches connection to a tube, further the component (item 160) is either construable as a separate piece from the rest of the fire extinguisher or connectable to another pipeline to a nozzle (in view of the non-positive recitation).

Regarding claim 11, a modified Heath teaches a spring (spring 22 of Schnorr which is substituted for the spring 3 of Heath)  positioned adjacent to and in contact with a base of the actuation pin (Schnorr: 23/24/26/27; which Heath also taught a pin 5; the Examiner notes that the spring attachment position may be considered a base). Further, Stager also teaches a pin 44 and spring 52.
Regarding claim 21, a modified Heath fails to teach wherein the thermal sensor is positioned within and surrounded by a housing.
For clarity, Schnorr teaches at least part of the actuation mechanism is within a housing, to protect/hide components from damage, etc.
However, Stager teaches a similar system having a temperature sensitive element (item 54) is positioned within a housing (see item 58/43 enclosing 54 in figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to house any appropriate components as taught by Stager and suggested in different components by Schnorr, the motivation being this protects the now internal components from damage and further this essentially adjusts the sensitivity of the fusible link, the heat now requiring to travel through the housing component to melt the solder.
Regarding claim 22, a modified Schnorr teaches wherein the housing includes a base portion (Stager: item 43) and sidewalls (walls of 58) extending perpendicular to the base portion, and wherein the housing is constructed from a metal or other fire-resistant material (intended to resist fire more than fusible portion).
Regarding claim 27, a modified Heath fails to teach wherein the thermal sensor is positioned within and surrounded by a housing.
For clarity, Schnorr teaches at least part of the actuation mechanism is within a housing, to protect/hide components from damage, etc.
However, Stager teaches a similar system having a temperature sensitive element (item 54) is positioned within a housing (see item 58/43 enclosing 54 in figure 2).

Regarding claim 28, a modified Heath teaches wherein the actuation pin is constructed from a metal or other fire-resistant material (clearly pin component is more resistant to fire than the fusible component).
Regarding claim 29, a modified Heath teaches the actuator being a pyrotechnic actuator (via components 16 and 17).  Mitchell also appears to teach this type of actuator.
Regarding claims 30 and 31, a modified Heath (as taught above in the rejection of claims 1 and 24), teaches the limitations of claims 30 and 31.
Regarding claim 32, a modified Heath teaches wherein the housing includes a base portion (Stager: item 43) and sidewalls (walls of 58) extending perpendicular to the base portion, and wherein the housing is constructed from a metal or other fire-resistant material (intended to resist fire more than fusible portion).
	Regarding claim 33, a modified Heath teaches wherein the thermal sensor melts into a fluidic state upon reaching a threshold temperature (fusible requires melting).
	 Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heath (GB1545776) in view of Schnorr (2,607,429) in further view of Stager (6,105,677) in further view of Mitchell (6,702,033) in further view of Byrne (5,022,468).
Regarding claim 10, a modified Heath fails to teach the thermal sensor/temperature sensitive element comprises eutectic solder and alternatively teaches a general fusible link (which is normally just solder).  Stager further teaches generic solder but not eutectic solder.
	However, Byrne teaches the use of eutectic solder as a fusing material (item 23, col. 2, lines 52-68) which when melted under sufficient heat, causes movement to the system.
The substitution of one known element (a fusible link) as taught by Schnorr for another (eutectic solder) as taught by Byrne would have been obvious to one of ordinary skill in the art at the filing date of 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Additionally, to address the teaching away argument of Heath.  The Examiner notes that Heath merely requires a manual operation to prevent possible reliability issues.  The combination taught by the prior art combination would still meet this criteria but have an optional automatic mode as well.  If the automatic mode failed in the constructed combination the concerns of Heath would still be addressed by the manual mode feature.  As a result, the Examiner believes the combination does not teach away from the concerns of Heath, but merely addresses them in alternate fashion, essentially mitigating a weakness of Heath.
Furthermore, the Examiner has realized that if the Applicant were to combine the features of claim 3 with the features of claim 22, this appears to overcome the prior art of record for claim 1. A similar amendment may be made with a combination of claims 11 and 32 for claim 9. Addressing of the 35USC112(b) issues presented by the Examiner must also be performed by the Applicant.  Applicant may simply clarify/confirm the possible interpretations presented by the Examiner (i.e. noting the components are positively recited and clarification on how to construe “separate”).
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS
Primary Examiner
Art Unit 3752

/ALEX M VALVIS/Primary Examiner, Art Unit 3752